ClaiucsoN, J.
Tbe charge of tbe court below is not in tbe record. Tbe presumption is tbat tbe court below charged tbe law applicable to tbe facts on all tbe issues. Tbe plaintiff’s intestate, Herbert Street, was an employee in defendant’s coal mine at Gulf, in Chatham County, N. C. He had worked in the coal mine about eight years before be was killed about 14 August, 1927. He was struck while working in tbe coal mine in tbe bead by a falling rock tbe size of a man’s bat, which broke into several pieces when it struck him, fracturing his skull. He was struck about 3 o’clock on Saturday and died Sunday evening following at 4 o’clock.
Tbe plaintiff’s intestate was working under tbe direction of W. H. Hill, superintendent of defendant’s coal mine, who was bis boss. In working in tbe tunnels in tbe coal mine underground, it was necessary to have an air course. The air course was thirteen feet wide. There was a break in it overhead, and it was being repaired. Plaintiff’s intestate was working fixing tbe brace, aiding in timbering and putting up tbe framework under Hill’s direction. There was nothing overhead to protect him from anything tbat might fall from the top. Tbe air course had fallen in, plaintiff’s intestate was helping to get it opened up so ventilation would come through.
Defendant complains and assigns error to the following questions and answers of Fisher Holmes, witness for plaintiff, who testified, in part, as follows: “I have been in tbe mine work for eighteen years. Half tbe time on work of tbe character Herbert Street was doing in the Erskine-Ramsey Mine when injured. In "West Virginia, East Virginia and North Carolina. There was a falling in from overhead; they were loading traffic that was falling in and timbering up; setting legs on tbe side and putting collars across. Q. What is the general and approved method of that kind of work?- Q. What is the customary way? A. In most of the places where I have been doing this kind of ivork we use a structure of fore-póling, or rat-iailing. Tbe timber would be set erect over tbe hole — the framework. Tbe timber must be set as much as four or six feet ahead over tbe timbers for protection over you under here *181making the second brace. You pole ahead if you want to continue. That is for protection until you erect another column. We erect timber legs on each side of the wall and set out timber across the fore-pole across four feet ahead and six feet ahead for the particular purpose of erecting another column for protection. This fore-poling is close, like that, right over your head, and then you can erect another column under the fore-pole across like that, extended over. This notifies you of rock and dirt. It would not be sufficient as to save a man, but it would notify and protect in that way. You can hear the dropping and get back. Different sizes of timbers are used. Whether you can put a sufficient amount of timber in to protect against rock and dirt which might fall from above depends on how large it is. I have seen rocks fall from above as big as this desk, or larger than those tables. Q. How about a rock as big as your hat? A. Well, you could fore-pole enough, I think, to protect that.”
As to the first question and answer: The general principle is well settled in this jurisdiction, as laid down in Hicks v. Mfg. Co., 138 N. C., at pp. 325-6: “It is accepted law in North Carolina that an employer of labor to assist in the operation of railways, mills and other plants where the machinery is more or less complicated, and more especially when driven by mechanical power, is required to provide for his employees, in the exercise of proper care, a reasonably safe place to work and to supply them with machinery, implements and appliances reasonably safe and suitable for the work in which they are engaged, and such as are approved and in general use in plants and places of like kind and character; and an employer is also required to keep such machinery in such condition as far as this can be done in the exercise of proper care and diligence. Witsell v. R. R., 120 N. C., 551; Marks v. Cotton Mills, 135 N. C., 287.” Steeley v. Lumber Co., 165 N. C., 27; Orr v. Rumbough, 172 N. C., 754; Lynch v. Dewey, 175 N. C., 152; Thompson v. Oil Co., 177 N. C., 279; Beal v. Coal Co., 186 N. C., 754; Thomas v. Lawrence, 189 N. C., 521; Robinson v. Ivey, 193 N. C.; 812; Ledford v. Power Co., 194 N. C., 98; Smith v. Ritch, ante, 72.
Seaboard & L. R. Co. v. Horton, 233 U. S., at p. 501, reversing this Court (162 N. C., 424), it is said: “The common-law rule is that an employer is not a guarantor of the safety of the place of work or of the machinery and appliances of the work; the extent of its duty to its employees is to see that ordinary care and prudence are exercised, to the end that the place in which the work is to be performed and the tools and appliances of the work may be safe for the workmen.”
It is the. duty of the employer, in the exercise of ordinary care, to furnish an employee with a reasonably safe place to work. This is especially so where the place is more or less dangerous. The employer *182is not an insurer of the employee’s safety. Before directing an employee to work in a place of more or less danger, it is the duty of the employer to use due care to see that the place is reasonably safe for the employee to perform his work. To do this, it is the duty of the employer to use such means and methods that are approved and in general use at a place of like kind and character. •
The witness, Fisher Holmes, was recalled by plaintiff and, without objection, testified as follows: “I went ofE the shift just before Herbert Street came on when he was hurt. I worked at the same place where Herbert Street was hurt — just before he was hurt. I am familiar with the work that was being done, and the conditions in which it was being-done. The generally used and approved method of work is fore-poling. It was practical to fore-pole the work where Herbert was injured. This would have made it safe.”
McKinley Street, a witness for plaintiff, testified, without objection: “I have worked in the mine about seven years. In the Ramsey Mine, and in Virginia and West Virginia. I have had a little bit of experience in repairing air courses and overhead work — not very much. At the time that Herbert was fixing the brace theré was nothing overhead to protect him from anything that might fall from the top. Foster Horton and Mr. Hill were there. Mr. Hill was superintendent of the mine at that time. He gave instructions to Herbert and me as to where to work and what we were to do. He was also Herbert’s boss. Q. At the time Herbert was hurt from falling rock, did you know whether he was doing what he had been told to do by Mr. Hill? A. Yes, sir. He was doing what he had been told to do.” Recalled: “Q. Was there anything said by Mr. Hill about there being any danger in doing that work ? A. No, sir, I do not know what Mr. Hill said to Herbert Street about danger; he said nothing to me, and I did not hear him say anything to Herbert about the place or its dangerous condition. Q. Were you close together? A. Yes, sir, about as far as over that table. Four or five feet from him. Herbert’s character and reputation for thrift, industry and work were good.”
Foster Horton, a witness for plaintiff, testified, without objection: “At the time Herbert Street was hurt we were timbering, putting up framework where we were working. There was nothing overhead to prevent anything from falling. The air course had fallen in and we were trying to open it up, get it opened up so ventilation would come through. . : . I was with Herbert Street when he was hurt. I am familiar with the method of fore-poling work of this kind. It was practical to have fore-poled this work where Herbert Street was injured. (Recross) They did fore-poling in this mine before. That is the only way they ever did work of this kind. I do not know how many times *183I have done work like this. They were not fore-poling it this time, and that is the only safe way to do it. I have never worked in any other mine.”
We do not think the assignment of error can be sustained. The objection was cured by testimony, unobjected to, that “The generally used and approved method of work of this kind is fore-poling.”
As to the other assignment of error: The witness Holmes was permitted, over objection, to give his opinion that “fore-poling” would have protected the employee against a rock “as big as your hat.” We think this cannot be sustained.
“Where an inference is so usual, natural, or instinctive as to accord with general experience, its statement is received as substantially one of a fact — part of the common stock of knowledge.” 22 C. J., p. 530, citing numerous North Carolina cases. Britt v. R. R., 148 N. C., 37; Kepley v. Kirk, 191 N. C., at p. 694. Nor did it invade the province of the jury. See S. v. Carr, ante, 129.
In any event, it was waived by the evidence unobjected to. “This would have made it safe.” “Nothing overhead to protect him from anything that might fall from the top.” “That is the only safe way to do it.”
Quoting from Micks’ case, supra, at pp. 326-7, citing numerous authorities, it is said: “But where there has been no legislation, as in the class of cases we are now considering, it has been declared in this State in several well considered decisions that where such employer of labor has been negligent in failing to supply his employees with appliances, tools, etc., reasonably safe and suitable for the work in which they are engaged and such as are approved and in general use, and such negligence is the proximate- cause of the injury to the employee, such injured' employee shall not be barred of recovery by the fact that he works on in the presence of a known defect, even though he may be aware to some extent of the increased danger. To have such effect, that is to bring the knowledge of such observed conditions of increased hazard imputable to the master’s negligence, into the class of ordinary risks which the employee is said to assume, the danger must be obvious and so imminent that no man of ordinary prudence, and acting with such prudence, would incur the risk which the conditions disclose.” Medford v. Spinning Co., 188 N. C., 125; Crisp v. Thread Mills, 189 N. C., 89; Parker v. Mfg. Co., 189 N. C., 275; Holeman v. Shipbuilding Co., 192 N. C., 236; Ogle v. R. r., 195 N. C., 795. The matter is fully discussed in Maulden v. Chair Co., ante, 122.
In Jefferson v. Raleigh, 194 N. C., at p. 482, it is said: “It is not essential that the particular injury could have been foreseen, but that some injury was likely to flow from the method used in performing the work. This principle of liability, first announced in Drum v. Miller, 135 N. C., *184204, flows through' the decisions without a break, but with increasing volume. Hall v. Rinehart, 192 N. C., 706.”
An interesting article appears in the Industrial Engineering (New York) describing dust masks for workers. It is humanitarian and in part says: “The numerous industries in which workers perform their labor in atmospheres charged with unwholesome and poisonous dusts or gases will be interested in a device developed by the Federal Bureau of Mines, which serves all the purposes of a hat, and at the same time intercepts the dangerous dust particles that would otherwise penetrate the lungs of the wearer. When the device is worn by miners, it should tend to ease the blow of any dislodged piece of rock that might tumble down upon the head of the worker.”
We think the court below was correct in overruling defendant’s motion for.-judgment as in case of nonsuit. We find
No error.